PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Mills, Coleen, Althea
Application No. 15/815,709
Filed: 17 Nov 2017
For Mills Zero-Coupon Loan

:
:
:	DECISION ON PETITION
:
:


This is a decision on the submission filed June 29, 2021, which is being treated as a renewed petition pursuant to 37 C.F.R. 
§ 1.137(a) to revive the above-identified application.

This renewed petition pursuant to 37 C.F.R. § 1.137(a) is DISMISSED.

The above-identified application became abandoned for failure to reply within the meaning of 37 C.F.R § 1.113 in a timely manner to the final Office action mailed April 14, 2020, which set a shortened statutory period for reply of three months.  No response was received, and no extensions of time under the provisions of 37 C.F.R § 1.136(a) were obtained.  Accordingly, the above-identified application became abandoned on July 15, 2020.  A notice of abandonment was mailed on December 21, 2020.

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    section, and; 
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 
	    additional information where there is a question 


An original petition pursuant to 37 C.F.R. § 1.137(a) was filed on March 24, 2021, and was dismissed via the mailing of a decision on June 2, 2021 which indicated on the second page:

The fee for filing a petition to revive an unintentionally abandoned application under 37 C.F.R. § 1.137(a) is set forth in 37 C.F.R. § 1.17(m) as being $525.00 at the micro entity rate.  With this petition, no fee was received, and the undersigned has not located any general authorization to charge any fee deficiency to a Deposit Account.  Therefore, requirement number (2) has not been met.  

The payment of the required petition fee is a prerequisite to the filing of a petition to revive pursuant to 37 C.F.R. § 1.137.  Therefore, consideration of the merits of the petition before receipt of the filing fee would be premature…

With this renewed petition pursuant to 37 C.F.R. § 1.137(a), the petition fee has not been received.  As such, this renewed petition cannot be treated on the merits.

The failure to submit the petition fee on second renewed petition pursuant to 37 C.F.R. § 1.137(a) could be viewed as intentional delay, which is an absolute bar to revival.

Alternatively, Petitioner could submit a petition to withdraw the holding of abandonment pursuant to 37 C.F.R. § 1.181 which does not carry a fee.  Petitioner will note that this section of the C.F.R. is cited merely as a courtesy to Petitioner, and this reference should not be misinterpreted as either a commentary on the likelihood of whether any such petition would be deemed grantable, or an advisement that Petitioner should file such a petition.

Any reply must be submitted within TWO MONTHS from the mail date of this decision.  Extensions of time under 37 C.F.R. § 1.136(a) are not permitted.  The reply should include a cover letter entitled “Second Renewed Petition pursuant to 37 C.F.R. 
§ 1.137(a)” or “petition pursuant to 37 C.F.R. § 1.181.”   This is not a final agency action within the meaning of 5 U.S.C 
§ 704.

On second renewed petition pursuant to 37 C.F.R. § 1.137(a), Petitioner should submit the required reply, the petition fee, and the proper statement of unintentional delay.

The required reply is a reply which would have been sufficient to have avoided abandonment, had such reply been timely filed.1  In order for the application to be revived, Petitioner must submit a reply which satisfies 37 C.F.R. § 1.137(b)(1).  Specifically, a RCE with the associated fee and a submission, a notice of appeal, or an amendment that prima facie places the claims in condition for allowance.

The second renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,2 hand-delivery,3 or facsimile.4  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.5

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.6  

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions




    
        
            
        
            
        
            
    

    
        1 See M.P.E.P. § 711.03(c).
        2 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        3 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        4 (571) 273-8300: please note this is a central facsimile number.  
        5 https://www.uspto.gov/patents/apply
        
        6 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.